MONROE, J.
The indictment charges that defendant—
“with felonious intent to kill and murder, and being armed with a dangerous weapon, to wit, a shotgun, did in the nighttime willfully, maliciously, and feloniously break and enter the dwelling house (same being used as a hotel and lodging house) of James R. Gamble, several persons, with Mary Doyle, being lawfully therein, and feloniously make an assault upon Mary Doyle, and did shoot and wound the said Mary Doyle,” etc.
And he was found guilty as charged without capital punishment, and sentenced to imprisonment at hard labor for life.
He relies in this court on certain bills of exceptions to the overruling of his objections to testimony, elicited on cross-examination from Leonard Latham, his brother, as to his (defendant’s) whereabouts during the day preceding the night upon which the offense is alleged to have been committed, and to similar testimony elicited from Edward Bankston, a state witness, in rebuttal; the grounds of his objection being that the cross-examination of Edward Latham was not germane to the examination in chief, and that the testimony of Bankston was not in rebuttal anything that had been testified to by the witnesses for the defense.
From the recitals of the bills, the note of evidence, and the statement per curiam, we infer that the offense charged was committed between 7 and 9 o’clock in the evening, and that defendant had endeavored to establish an alibi, by the testimony of his father, brother, and other witnesses, to the effect that he was at home at that time and had been at home all day. The testimony objected to was therefore properly admitted. Even though, however, Leonard Latham had been examined in chief only as to the whereabouts of defendant at the time of the shooting, it was competent for the state, with a view of testing his credibility, to cross-examine him as to his knowledge of defendant’s whereabouts during the day and night before and after that time; the latitude to be allowed in such eases being largely within the discretion of the trial judge. State v. McFarlain, 42 La. Ann. 803, 8 South. 600; State v. Feazell, 116 La. 264, 40 South. 698; State v. Brown, 4 La. Ann. 505; State v. Benjamin, 7 La. Ann. 49; State v. Haab, 105 La. 230, 29 South. 725; State v. Bouvy, 124 La. 1063, 50 South. 849.
Judgment affirmed.